Citation Nr: 0328839	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-04 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder.

2.	Entitlement to a rating in excess of 30 percent for 
chronic sinusitis.

3.	Entitlement to a rating in excess of 20 percent for 
traumatic arthritis with chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder, and a March 1999 rating decision that denied 
increased ratings for the veteran's service-connected low 
back and sinusitis disabilities, both evaluated as 10 percent 
disabling.

Subsequently, in a February 2001 rating decision, the RO 
awarded a 30 percent disability evaluation to the veteran's 
service-connected chronic sinusitis and a 20 percent 
disability evaluation to his service-connected back 
disability, both effective from March 1998.  In a March 2001 
written statement, the veteran said, "I concur with the 
rating for" the service-connected sinusitis and lumbar 
strain disabilities.  The Board construes the veteran's 
statement as a written withdrawal of his appeal of the March 
1999 rating decision regarding increased ratings for his 
service-connected low back and sinusitis disabilities.  See 
38 C.F.R. § 20.204 (b) (2002) amended by 68 Fed. Reg. 13, 
233-6 (March 19, 2003), effective April 18, 2003.  In a March 
2001 written statement, the veteran raised a claim of an 
effective date earlier than March 3, 1998, for the award of 
the increased ratings for his sinusitis and low back 
disabilities.

In June 2001, the RO received the veteran's new claim for 
increased ratings for his service-connected low back and 
chronic sinusitis disabilities.  In an August 2002 rating 
decision, the RO denied the veteran's most recent claim for 
increased ratings for chronic sinusitis, in excess of 30 
percent, and traumatic arthritis with chronic lumbar strain, 
in excess of 20 percent.  Thereafter, in an April 2003 Report 
of Contact (VA Form 119) from the veteran's accredited 
service representative, it was noted that the veteran wished 
to cancel his appeal for an earlier effective date.  The 
veteran's representative also requested that the RO "move 
forward with the other appeal for an increased evaluation for 
chronic sinusitis/low back and s/c for PTSD"; the Board 
construes this as a timely notice of disagreement (NOD) with 
the August 2002 rating decision, and will address the matter 
below.   

Finally, the Board notes that an unappealed December 1971 
rating decision denied service connection for a nervous 
condition.   However, the United States Court of Appeals for 
the Federal Circuit has held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered.  Ephraim v. Brown, 82 F. 3d 399, 401 
(Fed. Cir. 1996) (service connection for depressive neurosis 
versus newly diagnosed post-traumatic stress disorder).  In 
that case, the Court held that a claim based on the diagnosis 
of a new disorder, taken alone or in combination with a prior 
diagnosis of a related disorder, states a new claim, for the 
purpose of jurisdictional requirements, when the new disorder 
had not previously been diagnosed and considered.  Id. at 
402.  Accordingly, the veteran's claim for service connection 
for PTSD will be considered on a de novo basis, without 
regard to finality of the previous determination.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  Second, VA has a duty to notify the claimant as to 
any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Also, in a decision promulgated in September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, ___ 
F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
made a conclusion similar to the one reached in DAV v. 
Secretary, supra.  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must take this 
opportunity to comply with the aforementioned judicial 
precedent.  

Last, as mentioned above, the March 1999 rating decision 
denied increased ratings for the veteran's service-connected 
low back and sinusitis disabilities, both evaluated as 10 
percent disabling.  In February 2001, the RO awarded a 30 
percent disability evaluation forthe veteran's service-
connected sinusitis and a 20 percent disability evaluation 
for his service-connected low back disability.  In a March 
2001 written statement, the veteran said he concurred with 
recent ratings awarded for those disabilities, and the Board 
construes that as a withdrawal of his appeal of the March 199 
rating action. 

As noted above, a new claim for increased ratings for low 
back and sinusitis disabilities was received by the RO in 
June 2001 and denied in an August 2002 rating decision.  In 
an April 2003 Report of Contact (VA Form 119), the veteran's 
representative requested that the RO "move forward with the 
other appeal for an increased evaluation for chronic 
sinusitis/low back and s/c for PTSD".  The Board construes 
the representative's statement as a timely NOD as to the 
matters of ratings in excess of 30 percent for chronic 
sinusitis and in excess of 20 percent for a back disability.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding that NOD 
initiated appeal to the Board of the RO's denial of the 
claim, and bestowed jurisdiction on the Court, so Board 
should have remanded that issue to the RO for an SOC).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the above General Counsel precedent 
opinion, demands that this case be REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claims of entitlement to service connection for 
PTSD and increased ratings for chronic sinusitis 
and a low back disability, and inform him of 
whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit 
any evidence or information.

2.  The RO should issue a statement of the case 
concerning the issues of entitlement to a rating 
in excess of 30 percent for chronic sinusitis and 
a rating in excess of 20 percent for traumatic 
arthritis with chronic lumbar strain.  Then, if, 
and only if, the veteran completes his appeal by 
thereafter filing a timely substantive appeal on 
the aforementioned issues should it be recognized 
as a perfected appeal and certified to the Board.  
See 38 U.S.C.A. § 7104(a) (West 2002).

3.  Then, the RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)) is completed and undertake any 
further development so indicated, including 
reexamination, if warranted.

4.  After the above notice is provided, the RO 
should, if deemed appropriate, readjudicate the 
veteran's claim for service connection for PTSD.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal since 
the October 2002 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


